Guerry, J.
Hamilton was jointly indicted with Joe Lunsford and Charlie Keith, for the offense of assault and battery upon Nellie Mills. Hamilton was tried separately, and was found guilty. His motion for new trial was overruled, and he brought writ of error.
“There are no accessories in misdemeanors. All who procure, counsel, command, aid, or abet the commission of a misdemeanor are regarded by the law as principal offenders, and may be indicted as such. The indictment may be joint against all those connected with the criminal enterprise, or it may be several against any one of them. Whether the indictment is joint or several, any particular defendant accused therein of having committed the mis- • demeanor may be convicted by proof either that he directly and personally enacted the criminal transaction, or that he procured, counseled, commanded, aided, or abetted the criminal transaction of another, who was the direct and immediate actor.” Loeb v. State, 6 Ga. App. 23 (64 S. E. 338). The evidence in the present case disclosed that the defendant assaulted the prosecutrix, but stopped as soon as the other two defendants began to assault her. We think the evidence sufficient to show joint act and participation in the assault. There was no error in overruling the motion for new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.